PLATO LEARNING, INC.
EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT

This Employee Restricted Stock Unit Agreement (the “Agreement”) is dated as of
June 6, 2008, and is entered into between PLATO Learning, Inc., a Delaware
corporation (the “Company”), and [Name of Employee] (the “Employee”).

The grant made pursuant to this Agreement replaces and supersedes the remaining
one-half cash payment due to be paid on June 6, 2008 under the Employee’s
Special Bonus Letter (the “Letter”) dated October  , 2007, and approved in a
Written Consent by the Compensation Committee of the Board of Directors on
September 22, 2007.

The Employee has agreed by previously signing a Consent Agreement (the
“Consent”) to forego the one-half remaining cash payment under the Letter to
restricted stock units. In consideration of the mutual promises set forth below,
the parties hereto agree as follows:

1. Conversation of Cash to Restricted Stock Units Subject to Acceptance of
Agreement. Subject to the terms and conditions of this Agreement and the 2006
Stock Incentive Plan (the “Plan”), and effective as of the date of this
Agreement, the Company hereby grants to the Employee restricted stock units
covering      shares of the Company’s Common Stock (the “Shares”), as
consideration for the cancelation of the one-half remaining cash payment of
$     due under the Letter. The restricted stock units shall not be awarded
unless the Employee shall accept this Agreement by executing it in the space
provided below and returning it to the Company.

2. Vesting and Lapse of Forfeiture Restrictions. The Restricted Stock Units will
become vested on June 9, 2008 (the “Vesting Date”), and the forfeiture
restrictions will lapse and the Employee will have the right to receive 100% of
the Shares, without risk of forfeiture on the Vesting Date, and the shares may
then be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of on or after the Vesting Date.

3. Stock. Shares in book entry evidencing the Shares covered by the restricted
stock units shall be issued without legend as of the Vesting Date and registered
in the Employee’s name. Notwithstanding any other provisions of this Agreement,
the issuance or delivery of any Shares (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
Shares. The Company shall not be obligated to issue or deliver any Shares if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.

4. Tax Withholding Obligations. As a condition precedent to the Award, the
Employee shall, upon request by the Company, pay to the Company such amount of
cash as the Company may be required, under all applicable federal, state or
local laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the Award. The
Employee may elect to satisfy such tax withholding obligation by having the
Company withhold Shares having a fair market value equal to the Company’s
minimum withholding obligation. If the Employee shall fail to advance the
Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to the Employee, either in cash or in Shares. The Company
shall not deliver any of the Shares until and unless the Employee has made the
proper provision for the required tax withholding obligations.

5. Tax Consequences. The Employee has reviewed with the Employee’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Employee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Employee understands that the Employee
(and not the Company) shall be responsible for the Employee’s own tax liability
that may arise as a result of this investment or the transactions contemplated
by this Agreement.

6. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

7. Agreement Subject to Plan. This Agreement is subject to the provisions of the
Plan, and shall be interpreted in accordance therewith, except where
specifically provided otherwise in this Agreement. The Employee hereby
acknowledges receipt of a copy of the Plan.

PLATO LEARNING, INC.

By:
Michael A. Morache
President and Chief Executive Officer


Accepted this      day of

     , 2008

     

[Name of Employee]

fb.us.2818389.02

